DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a fin remnant between the first fin and the second fin, extending lengthwise in parallel with the first and second fins, and having a height lower than a height of each of the first fin and the second fin; a first field insulation layer disposed between a sidewall of the first fin and a first sidewall of the fin remnant; a second field insulating layer on a sidewall of the second fin and spaced apart from the first field insulation layer; a blocking liner conforming to a sidewall and a bottom surface of a trench bounded by a second sidewall of the fin remnant and a sidewall of the second field insulating layer”, with combination of remaining features, as recited in claim 1.

as recited in claim 18.

KIM et al (US 2016/0110576 A1) discloses a first fin-type pattern, a first gate electrode, a second gate electrode, first gate spacers, second gate spacers, and a first interlayer insulating layer   and a first field insulating layer may be formed on the substrate. The first field insulating layer may partially cover a side surface of the first fin-type pattern (Fig [1-2], Para [0099-0105]).

However, KIM fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 18.

Claims 2-8 and 19-20 are allowed as those inherit the allowable subject matter from clams 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898